 THE MENGELCOMPANY,'321The -Mengel Company,'Corrugated Box ' DivisionandInterna-tional'-Printing Pressmen and Assistants'Union of NorthAmerica,AFL, Petitioner.Case No.' 9-RC-2476.October 10,1955DECISION AND ORDER''Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearing-,Officer.-The-hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.- -Upon the entire record in this case,'the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees of:the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'The Petitioner, International Printing Pressmen and Assistants'Union of North America, AFL, seeks to represent all the productionand maintenance employees at the Employer's Louisville, Kentucky,plant.The Employer and the Intervenor, Independent CorrugatedBoxmakers' Union, Local No. 1, contend that their current collective-bargaining contract is a bar to a determination of representatives atthis time.The Petitioner contends that the existing contract is not abar to this proceeding because -(1) it has been prematurely extended,and (2) the contract was negotiated and signed by officers of the In-tervenor who are supervisors within the meaning of the Act, and it istherefore invalid.The record shows that on February 2, 1954,'the Employer and theIntervenor renewed their then existing contract for the period, fromFebruary 2, 1954, to February 2,4956.The petition was filed onApril 6, 1955, approximately 10 months prior to the scheduled ter-mination date of the contract, land was therefore untimely filed withrespect to the contract.Thereafter, on' April 14, 1955, the Employer.and the Intervenor executed an agreement extending the terminationdate of their February 2, 1954, contract to February 2, 1957.ThePetitioner contends that as this latter agreement constitutes a pre-mature extension of the 1954 contract, neither contract may stand as a-,bar to this petition.We do not agree with this contention.Pre-mature extension of a contract does not remove the extended contractas a bar to petitions untimely filed during its original term.'As the1Reliance Electric&Engineering-Co ,98 NLRB 488, 489,and cases cited therein.114 NLRB No. 64. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD.petition herein was-untimely filed .with respect to the original term-of.the February 2, 1954, contract it is barred by that contract.'As indicated, the Petitioner further contends that the Intervenor'scontract with the Employer is invalid because 4 of the 5 officers ofthe Intervenor who negotiated and signed the contract are allegedlysupervisors.In support of this contention, the Petitioner cites cases'in which the Board has refused to direct a representation election be-cause it found that the union seeking the certification as representa-tive was organized or controlled by supervisors.'These cases are in-apposite in the present situation, however, for the Intervenor is notseeking a certification; it merely asserts that its current contract bars adetermination of representatives at this time.The purpose of thePetitioner's allegations that the officers of the Intervenor are super-visors is to have the Intervenor's contract removed as a bar on theground that supervisors, as agents of the Employer, havedominatedor interfered with the formation or administration of the Intervenor.Such allegations relate to unfair labor practices prohibited by Sec-tion 8 (a) (2) of the Act, and if the Petitioner wishes to utilize themin attacking the Intervenor's otherwise valid contractas a bar, its al-legations must, be litigated in an unfair labor practice proceeding. Itits established Board policy not to permit the litigationof alleged un-fair labor practices in a representation proceeding.4Accordingly, we will not consider the evidence adduced as to thesupervisory status of the officers of the Intervenor for the purpose ofinvalidating the Intervenor's contract as a bar.On the basis of the foregoing, and the entire record in this case, wefind that the February 2, 1954, contract between the Intervenor andthe Employer is a bar to the petition filed herein.We shall, therefore,dismiss the petition.5[The Board dismissed the petition.]2We also findno merit in the Petitioner's contentionthat the February 2, 1954,contractmust be deemed invalid becausethe Intervenor did not adduce documentary evidence thatthe contract was ratified by its'membership,as requiredby the Intervenor's constitution.At a meeting on December 15. 1953, the Intervenor's membership voted to thenegotiating.committee authority to execute a contract embodying the termswhich wereincorporatedin the February 2, 1954,contract.Officers of the Intervenor testifiedthat the contractwas ratified by the membershipafter itsexecution,and the acceptance by the employeesof the pay raise provided by the contract, without any disavowal-of the contract thereaftercorroborates their testimony.We find that the contract was validlyexecuted and mayconstitute a bar.SeeFischer Steel Corporation,94 NLRB 716, 717.-3 See, for example,Columbia PicturesCorp.,94 NJRB 466,NewYorkCityOmnibusCorporation,104 NLRB 579.4National Foundry Companyof New York,Inc,109 NLRB 357.8 The Employer's request for oral argument is denied,as the record and briefs adequately,present the positions of the parties.In view of our decision herein, we find it un-necessary to rule on the contentions of the Employer and the Intervenor regarding thecompliance status of the Petitioner.